Case 1:20-cv-24346-KMW Document 33 Entered on FLSD Docket 04/30/2021 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-cv-24346-WILLIAMS/MCALILEY

  ZHEJIANG JINKO SOLAR CO., LTD.,

         Plaintiff,

  v.

  THESAN USA CORP.,

        Defendant.
  _________________________________________/

                ORDER DENYING MOTION FOR DEFAULT JUDGMENT

         This is an action for damages for breach of contract. (ECF No. 1). To date, no

  attorney has filed a notice of appearance or a responsive pleading on behalf of Defendant

  Thesan USA Corp. On February 17, 2021, the Clerk entered a default against Thesan USA

  Corp. for failure to plead or otherwise defend, pursuant to Rule 55(a) of the Federal Rules

  of Civil Procedure. (ECF No. 27). Thereafter, Plaintiff Zhejiang Jinko Solar Co., Ltd. filed

  a Motion for Default Judgment against Thesan USA Corp., which the Honorable Kathleen

  M. Williams referred to me. (ECF Nos. 28, 31). Defendant has not filed a response and the

  deadline to do so has passed.

         A default judgment is appropriate where, as here, a defendant has failed to plead or

  otherwise defend. See Fed. R. Civ. P. 55(b)(2). However, “[e]ntry of default judgment is only

  warranted when there is a sufficient basis in the pleadings for the judgment entered.”

  Surtain v. Hamlin Terrace Foundation, 789 F.3d 1239, 1245 (11th Cir. 2015) (quotation

  marks and citation omitted). This standard is “akin to that necessary to survive a motion to
Case 1:20-cv-24346-KMW Document 33 Entered on FLSD Docket 04/30/2021 Page 2 of 5




  dismiss for failure to state a claim.” Id. at 1245 (citation omitted).

         Plaintiff sues to recover damages for Defendant’s breach of the February 25, 2019

  settlement agreement, as amended on July 9, 2020. (ECF No. 1). Plaintiff filed only the

  February 25, 2019 settlement agreement, (ECF No. 29-2); it did not file the amendment. If

  Plaintiff chooses to file an amended motion for entry of a default judgment, Plaintiff shall

  attach to its motion the relevant documents that support its entry of a default judgment, to

  include the July 9, 2020 amendment. Plaintiff’s motion shall also include a memorandum

  of law that sets forth the law of contract that it relies upon and that identifies the factual

  allegations of the Complaint that support the claim for relief such that it is plausible on its

  face. Surtain, 789 F.3d at 1245.

         Accordingly, the Court hereby ORDERS that Plaintiff’s Motion for Default

  Judgment, (ECF No. 28), is DENIED WITHOUT PREJUDICE.

         As a separate matter, it is not clear that Plaintiff properly served Defendant with the

  Complaint and Summons. The February 25, 2019 settlement agreement, (ECF No. 29-2),

  and Defendant’s most recent annual report on Sunbiz.org, filed March 1, 2021, both state

  that Thesan USA Corp. has a principal address of 1221 Brickell Avenue, Suite 1160,

  Miami, Florida 33131, and its President and registered agent is Pierluigi Borgogna.

         Plaintiff’s return of service states that on January 14, 2021, the Complaint and

  Summons were served on “BRIANNA BIRO as DOCUMENT SPECIALIST” at an

  “alternate address” of 2415 North Monroe Street, Suite 810, Tallahassee, Florida 32301.

  (ECF No. 12). Plaintiff provides no explanation to support service of Defendant at the

  “alternate” Tallahassee address, much less information to understand what if any role

                                                 2
Case 1:20-cv-24346-KMW Document 33 Entered on FLSD Docket 04/30/2021 Page 3 of 5




  Brianna Biro has with Thesan USA Corp. Plaintiff offers only the vague statement that

  “[t]he first attempted service failed due to the fact that defendant could not be served at its

  designated address, as it could not be found there, and thus service had to be effectuated at

  an alternate address”. (ECF No. 29 ¶ 6).

         The Court’s confidence is further undermined by the statement in the return of

  service that the process server was directed to serve the Complaint and Summons on

  Defendant at “1221 Brickell Avenue, Suite 1160, P.O. Box 6327, Tallahassee, FL

  32314.” (ECF No. 12) (emphasis added). This obvious error introduces more confusion

  with its reference of a P.O. Box address in Tallahassee about which the Court knows

  nothing.

         Plaintiff then contradicts itself with its sworn declaration of service stating that

  Plaintiff served, by regular mail, its Motion for Default Judgment on Defendant “at their

  principal address 1221 Brickell Avenue, suite 1160, PO Box 6327, Tallahassee FL 32314.”

  (ECF No. 32).

         Rule 4(h) of the Federal Rules of Civil Procedure states that unless federal law

  provides otherwise, a corporation must be served “in the manner prescribed by Rule 4(e)(1)

  for serving an individual” or “by delivering a copy of the summons and of the complaint

  to an officer, a managing or general agent, or any other agent authorized by appointment

  or by law to receive service of process and—if the agent is one authorized by statute and

  the statute so requires—by also mailing a copy of each to the defendant”. Fed. R. Civ.

  P. 4(h)(1).

         Rule 4(e)(1) – which governs service of individuals – states that unless federal law

                                                3
Case 1:20-cv-24346-KMW Document 33 Entered on FLSD Docket 04/30/2021 Page 4 of 5




  provides otherwise, an individual may be served by “following state law for serving a

  summons in an action brought in courts of general jurisdiction in the state where the district

  court is located or where service is made”. Fed. R. Civ. P. 4(e)(1).

         This leads us to the Florida statute regarding service on a corporation, which states:

                (1) Process against any private corporation, domestic or
                foreign, may be served:
                (a) On the president or vice president, or other head of the
                corporation;
                (b) In the absence of any person described in paragraph (a),
                on the cashier, treasurer, secretary, or general manager;
                (c) In the absence of any person described in paragraph (a)
                or paragraph (b), on any director; or
                (d) In the absence of any person described in paragraph (a),
                paragraph (b), or paragraph (c), on any officer or business
                agent residing in the state.

                (2) If a foreign corporation has none of the foregoing officers
                or agents in this state, service may be made on any agent
                transacting business for it in this state.

                (3)(a) As an alternative to all of the foregoing, process may
                be served on the agent designated by the corporation under
                s. 48.091. However, if service cannot be made on a registered
                agent because of failure to comply with s. 48.091, service of
                process shall be permitted on any employee at the
                corporation’s principal place of business or on any employee
                of the registered agent. A person attempting to serve process
                pursuant to this paragraph may serve the process on any
                employee of the registered agent during the first attempt at
                service even if the registered agent is temporarily absent from
                his or her office.
                (b) If the address for the registered agent, officer, director, or
                principal place of business is a residence, a private mailbox, a
                virtual office, or an executive office or mini suite, service on
                the corporation may be made by serving the registered agent,
                officer, or director in accordance with s. 48.031.

  Fla. Stat. § 48.081.


                                                4
Case 1:20-cv-24346-KMW Document 33 Entered on FLSD Docket 04/30/2021 Page 5 of 5




         On this record, I ORDER that no later than May 17, 2021, Plaintiff file a

  memorandum of law that explains how the January 14, 2021 service of the Complaint and

  Summons was proper, with supporting proof by sworn declaration. If after careful review

  Plaintiff finds that service was not consistent with the Federal Rules of Civil Procedure,

  Plaintiff shall, by the same date, file a motion to strike the Clerk’s Entry of Default, (ECF

  No. 27).

         DONE and ORDERED in chambers at Miami, Florida this 30th day of April 2021.



                                            ____________________________________
                                            CHRIS McALILEY
                                            UNITED STATES MAGISTRATE JUDGE

  cc:    Honorable Kathleen M. Williams
         Counsel of record

         Thesan USA Corp.
         1221 Brickell Avenue, Suite 1160
         Miami, FL 33131




                                               5
